DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/02/2020 and 08/16/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 11/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10505664 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tim Boller (Reg. No. 47,435) on 11/02/2021. Please cancel claims 3 and 11. The application has been amended as follows:

1.	(Currently Amended)  A base station comprising:
circuitry, which, in operation, configures a first number of demodulation reference signals (DMRSs) or a second number of DMRSs for a terminal, which transmits an uplink signal formed by time-multiplexing a data symbol with a DMRS in one subframe, the second number being larger than the first number; and
a receiver, which, in operation, receives the uplink signal including 
wherein the circuitry, in operation, performs channel estimation using the DMRS included in the received uplink signal, and configures the second number of DMRSs in a subframe, in which the terminal transmits no sounding reference signal (SRS),
wherein the terminal transmits the uplink signal with repetitions over a plurality of subframes, and the circuitry, in operation, configures the first number of DMRSs when a coverage enhancement level is smaller than a determined value, and configures the second number of 

DMRSs when the coverage enhancement level is equal to or larger than the determined value, and
wherein [[:]] the second number of DMRSs is obtained by adding additional DMRS to the first number of DMRSs; and
when the second number of DMRSs is configured for the terminal, the circuitry, in operation, performs, in a first subframe in which the SRS is transmitted, channel estimation using the first number of DMRSs and the SRS, and the circuitry, in operation, performs, in a second subframe in which no SRS is transmitted, channel estimation using the first number of DMRSs and the additional DMRS that is mapped to a position of the second subframe where the SRS is mapped in the first subframe.

2.	(Original)  The base station according to claim 1, wherein the circuitry, in operation, configures the first number of DMRSs in a subframe, in which the terminal transmits the SRS.

3.	(Canceled)

4.	(Original)  The base station according to claim 1, wherein the second number of DMRSs is obtained by adding additional DMRS to the first number of DMRSs.

5.	(Original)  The base station according to claim 4, wherein the additional DMRS is mapped on a per-symbol basis in one subframe.

6.	(Original)  The base station according to claim 4, wherein the additional DMRS is mapped to a symbol to which a rank indicator (RI) is mapped.

7.	(Original)  The base station according to claim 4, wherein the additional DMRS is mapped to a last symbol of the subframe, in which the terminal transmits no SRS.

8.	(Original)  The base station according to claim 4, wherein the additional DMRS is mapped on a per-resource element basis in one subframe.

9.	(Original)  The base station according to claim 4, wherein the additional DMRS is mapped to a resource element to which a rank indicator (RI) is mapped.

10.	(Original)  The base station according to claim 1, wherein when the second number of DMRSs is configured for the terminal, the DMRSs are mapped in accordance with a DMRS


11.	(Canceled)

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution,  the proposed amendments (suggested by examiner); and applicant’s filling of terminal disclaimer with respect to the parent application (US patent 10505664) make evident reasons for allowance, satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e).
The prior arts made of record, in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations as cited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462